SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1245
CA 14-00431
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF ROOSEVELT COBB,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

MICHAEL SHEAHAN, SUPERINTENDENT, FIVE POINTS
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


ROOSEVELT COBB, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Seneca County
(Dennis F. Bender, A.J.), entered December 26, 2013 in a proceeding
pursuant to CPLR article 78. The judgment denied and dismissed the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

      Memorandum: In this proceeding pursuant to CPLR article 78,
petitioner appeals from a judgment dismissing his petition challenging
his sentence as calculated by the Department of Corrections and
Community Supervision (DOCCS). Contrary to petitioner’s contention,
we conclude that DOCCS correctly computed his sentence and, thus,
Supreme Court properly dismissed the petition (see generally Matter of
Williams v Annucci, 131 AD3d 1329, 1330-1331). To the extent that
petitioner contends that he was denied the benefit of his plea
bargain, his remedy is to seek relief by way of a motion pursuant to
CPL article 440 (see Matter of Cristostomo v Fischer, 93 AD3d 976,
977).




Entered:    December 31, 2015                   Frances E. Cafarell
                                                Clerk of the Court